—In an action for a separation or a divorce, the plaintiff wife appeals from an order of the Supreme Court, Queens County (Flug, J.), dated July 8, 1997, which, upon confirming the report of a Judicial Hearing Officer, dismissed the action.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly confirmed the report of the Judicial Hearing Officer and dismissed the action on the ground that the appellant was not ready to proceed. The granting of an adjournment for any purpose is a matter resting within the sound discretion of the trial court (see, Matter of Anthony M., 63 NY2d 270, 283; Le Jeunne v Baker, 182 AD2d 969; Cuevas v Cuevas, 110 AD2d 873, 877). In deciding such applications, the court must engage in a balanced consideration of all relevant factors (see, Wilson v Wilson, 97 AD2d 897). Here, the court was adamant that the case be brought to trial, since it had been pending for approximately four years. Although the action had been on the trial calendar several times, the court adjourned it to afford the wife additional opportunities to obtain counsel and/or conduct discovery. Despite having had ample opportunity to prepare, the wife was still not ready at the next scheduled trial date. Moreover, her attorney, whom she obtained six weeks prior to that date, had not made any motions for an adjournment or other relief, and did not outline any steps he had taken to prepare the case.
Under the circumstances, the findings of the Judicial Hearing Officer were properly confirmed by the court, since the J.H.O. was in the best position to evaluate the parties’ credibility (see, Gilmore v Tindel, 210 AD2d 1), and the action was properly dismissed. Bracken, J. P., O’Brien, Copertino and Altman, JJ., concur.